Butler, D. J.
Both vessels were in fault; the schooner for failing to display a torch, and the steamer for failing to see the light substituted for it. The torch is required by statute; and the circumstances of this case exhibit no excuse for not displaying it. The light substituted was much less brilliant and effective. Still this light could, and should, have been seen by the steamer, if displayed in time; and I believe it was so displayed. The uncertainty of witnesses respecting time and distance is fully appreciated. Still, if the libellant’s witnesses are truthful it cannot well be doubted that this light was exhibited when the steamer was some hundreds of yards off. They are corroborated in this by a member of the steamer’s crew, who declared, immediately after the collision, that he saw the light and reported it to the mate, in time to avoid the collision. I say “one of the crew,” because the circumstances folly justify this inference. The ingenious argument based upon the position of the steamer’s lights, as seen, or supposed to have been seen, by libellant’s witnesses, is neither conclusive nor safe. There is even more uncertainty here than in the matter of time and distance before referred to. The order in which the respective lights came into view" of the several witnesses depended upon a variety of circumstances.
Bach vessel should bear a part of the loss, and a decree will therefore be entered for half damages.